PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Glass, Harry
Application No. 14/589,992
Filed: 5 Jan 2015
For: Vortex Mixing Baffle

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition to revive the application under 37 CFR 1.137(a) filed March 5, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

On July 15, 2016, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three (3) months from the date of the Office action.  Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a). In the absence of the filing of a timely and proper reply, the application became abandoned on Tuesday, October 8, 2016. On January 27, 2017, the Office mailed a Notice of Abandonment.  

Applicant has met the requirements under 37 CFR 1.137 for revival of this abandoned application based on unintentional delay. Applicant submitted the required reply to the outstanding non-final Office action in the form of an amendment and paid the $525 petition fee as set forth in § 1.17(m) on January 29, 2021. Applicant provided a statement of unintentional delay. Additionally, applicant submitted a signed statement by the practitioner setting for the facts and circumstances that support a conclusion that the entire period of delay was unintentional.

This application is being forwarded to Technology Center Art Unit 1774 for consideration of the amendment filed January 29, 2021.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET